Citation Nr: 1419396	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased initial rating greater than 10 percent prior to July 18, 2006 and greater than 40 percent from July 18, 2006, for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issues of entitlement to service connection for bilateral hip, bilateral ankle, and bilateral feet disabilities are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), in Buffalo, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 18, 2006, the Veteran's low back disability was manifested by degenerative disc disease, confirmed by CT scan, resulting in painful motion, tenderness, and limited motion with forward flexion no worse than 82 degrees and extension no worse than 15 degrees.

2.  Since July 18, 2006, the Veteran's low back disability is manifested by degenerative disc disease, confirmed by CT scan, resulting in painful motion, tenderness, and limited motion with forward flexion no worse than 20 degrees and extension no worse than 0 degrees.

3.  Affording the Veteran the benefit of the doubt, for the entire appellate time period the Veteran's right lower extremity radiculopathy has been associated with manifestations including pain, loss of feeling, decreased reflexes, and some muscle atrophy.

4.  The Veteran meets the percentage requirements for TDIU, as he has one service-connected disability of 40 percent or more and his combined service-connected disabilities are rated at 80 percent.

5.  The evidence demonstrates that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 18, 2006, the criteria for a disability rating greater than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003-5242 (2013); 38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5295 (2002 & 2003).

2.  Since July 18, 2006, the criteria for a disability rating greater than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003-5242 (2013); 38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5295 (2002 & 2003).

3.  The criteria for a separate 20 percent rating for moderate neurological abnormalities due to degenerative disc disease with radiculopathy of the right lower extremity have been met, effective September 23, 2002.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242, Note (1), and 4.124a, DC 8520 (2013).

4.  The criteria for entitlement to TDIU on a schedular basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's low back claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the increased rating claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection for the lumbar spine disability, the RO issued a notice letter in May 2006, which fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an attorney and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and he is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.

With respect to the Veteran's claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO provided the Veteran VA examinations in November 2001, July 2006 (with an August 2006 addendum), April 2010, and March 2013.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examiners discussed the clinical findings, and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran asserts his low back disability is more severe than currently rated.

The Veteran's low back disability is rated under DCs 5003-5242.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Here, the Veteran's service-connected low back disability is rated as analogous to degenerative arthritis in general (DC 5003) and of the spine in particular (DC 5242).  38 C.F.R. § 4.20 (2013).  

The Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; (2) whether an increased rating is warranted under the "revised old" criteria for intervertebral disc syndrome at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2013) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the Veteran's claim, as then applicable.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, DC 5285 provided for a 60 percent rating for abnormal mobility requiring a neck brace without cord involvement, and for all other cases, rating in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285.

DC 5292 pertained to limitation of motion of the lumbar spine.  A 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion.  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Under 38 C.F.R. § 4.71a, DC 5295, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing posture.  A rating of 40 percent was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  40 percent was the highest rating available under DC 5295.

In addition, prior to September 23, 2002, intervertebral disc syndrome was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, DC 5293.  A rating of 10 percent was warranted with a diagnosis of mild intervertebral disc syndrome and 20 percent with a diagnosis of moderate intervertebral disc syndrome with recurring attacks.  A rating of 40 percent was warranted where the Veteran suffered severe, recurring attacks with intermittent relief and a 60 percent rating where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002). 

Effective from September 23, 2002, the criteria for intervertebral disc syndrome, DC 5293, changed significantly.  DC 5293 (now listed as DC 5243) provided for a 10 percent rating where the back condition resulted in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent rating was assigned where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

In this case, a November 1999 VA treatment record noted that the Veteran walked with a slight limp.  An August 2000 VA treatment record noted low back pain radiating down the right lower extremity.  The Veteran currently was doing work in roofing, which involved climbing ladders.  The Veteran had a steady gait and was able to get on the examination table without difficulty.  On examination, there were tender right sciatic trigger points, negative straight leg raises, and full range of motion of the hip.  The diagnosis was right sciatica and he was encouraged to use ibuprofen.  

A June 2001 CT scan indicated the onset of low back pain three weeks previously that was radiating down the right leg.  The impression was dextroscoliosis of the lumbar spine with mild degenerative changes that were greatest at L2-L3.  In August 2001, the Veteran was walking very carefully at the time of his examination and had some facial discomfort when getting up from his chair.  There was evidence of pain down the right leg with testing.  A letter from a VA treating health professional in September 2001 noted intermittent exacerbation of back pain and right sciatica since May 1997.  

The Veteran was afforded a VA examination in November 2001.  The Veteran reported daily chronic low back pain, with weakness and stiffness that worsened with extended standing, walking, or lifting.  The Veteran used a commercial back support.  On examination, thoracolumbar range of motion testing showed forward flexion to 82 degrees, with pain onset at 60 degrees; extension to 15 degrees; left lateral flexion to 32 degrees; right lateral flexion to 42 degrees; left lateral rotation to 50 degrees; and right lateral rotation to 80 degrees.  For all motion other than forward flexion, pain onset was at the noted degree of motion.  There was slight dextroscoliosis.  The examiner was unable to state whether range of motion was additionally limited by pain, fatigue, weakness, or incoordination, but there was tenderness from L2 through L5.  Musculature was normal.  Reflexes and sensation were normal, other than hypoactive right ankle jerk.  The diagnosis was degenerative disc disease that the examiner concluded was not unusual for a person of the Veteran's age.

In support of his claim, the Veteran submitted multiple letters from friends and family discussing ongoing back problems for many years.

During a May 2002 private examination, there was tenderness in the lower lumbar spine.  The Veteran was able to walk without difficulty, but was unable to touch his fingers to the ground, stopping at his knees.  Straight leg raises were negative.  Muscle strength testing was normal.  The Veteran refused to walk on his toes and heels.  The assessment was degenerative disc disease of the lumbosacral spine.  

A June 2002 CT scan showed multilevel mild disc bulging, with a greater degree of disc protrusion at L4-L5 compared to the prior scan.  In August 2002, the Veteran denied bowel or bladder dysfunction, but claimed that while he could walk he did not have feeling in his legs.

In November 2002, the Veteran denied neurological problems, but did report increasing right sciatica and sleep problems.  November 2002, November 2003, and March 2004 records showed decreased range of motion and pain aggravated by straight leg raises, but without clear sciatic symptoms.  In November 2004, the Veteran complained that his back pain was affecting his ability to rise from a chair, walk outside, or perform his daily activities.  The back pain sometimes caused nausea and occasionally radiated into both legs.  On examination, there was decreased motion of the upper spine with lateral bends and flexion.  Straight leg raises caused increased pain, but no sciatic symptoms.  A June 2005 record included complaints of bilateral radiculopathy symptoms, worse on the right.  The Veteran had decreased muscle strength of 3+ out of 5 in the lower extremities and was using a cane for assistance.  The assessment was degenerative disc disease and probable nerve impingement.  A December 2005 record noted the use of a cane and reports of difficulty getting out of chairs.  He denied bowel or bladder problems.  

A July 2006 treatment record included reports of radiating pain down the right extremity and a burning sensation in the ankles and feet.  The Veteran wore a back brace to bed at times for support.  The Veteran was mostly confined to the house and walking only short distances.  He walked with a cane for assistance.  His daily chronic back pain was noted to affect the quality of his daily life.  There were no bowel or bladder problems.  

The Veteran was afforded a VA examination on July 18, 2006.  The examiner noted review of the claims file.  The Veteran was wearing a back brace and was able to walk less than a city block or do any lifting, pushing, or pulling.  His standing was somewhat restricted, but standing was better than extended sitting.  He was unable to kneel, squat, or stoop.  Car travel, stairs, and sleeping were difficult.  The Veteran reported daily flare-ups of back pain and frequent episodes of totally incapacitating episodes over the previous year that would last several days.  He denied bowel or bladder problems.  The Veteran was using a wheelchair and otherwise used a cane and had a distinct limp.  There was flattening of the lumbar lordosis and tenderness to palpation over the entire lumbar paravertebral musculature.  Thoracolumbar range of motion testing showed forward flexion to 20 degrees, extension to 0 degrees, lateral bending to 10 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  Straight leg raises were positive at 45 degrees, but the Veteran was able to sit at the examination table with legs fully extended without discomfort.  He was unable to tandem, toe, or heel walk due to pain.  The diagnosis was degenerative intervertebral disc of the lumbar spine without evidence of radiculopathy or radicular irritation.  In an August 2006 addendum, the examiner indicated that the Veteran's use of a wheelchair for ambulation suggested discomfort that was inconsistent with physical findings on examination.  The mild disc bulging shown on CT scans was not unusual for people of the Veteran's age and typically did not cause the individual to resort to using a wheelchair.  

In May 2008, the Veteran was afforded a VA neurological examination.  The examiner noted review of the claims file and electronic records.  There was evidence of abnormal weight bearing and the Veteran was using a wheelchair.  He was unable to rise on his toes and had decreased muscle strength in the right lower extremity.  The diagnosis was paresthesia to the right foot with no verifiable etiology, but the Veteran did have a pattern of right leg weakness and pain since his back injury and had complained of a burning sensation in his feet and ankles since July 14, 2006.  There was no orthopedic or neurological disorder of the left foot.  

A December 2008 EMG study showed chronic active right S1 radiculopathy, but no other definite findings of lumbar or sacral radiculopathy, plexopathy, peripheral mononeuropathy, or myopathy.  There also were findings compatible with an underlying mild or early large fiber polyneuropathy, such as may be seen in diabetes mellitus.  

The Veteran was afforded another VA examination in April 2010.  (In a June 2010 addendum, the examiner indicated that the claims file had been reviewed.)  The Veteran stated that he had been working at the Thruway Restaurant, but had recently retired in the past year due to pain in the back and right leg.  The Veteran used a wheelchair and could walk less than a hundred yards.  He had severe functional limitation, in that he could not do any lifting, pushing, or pulling.  Standing was limited to less than ten minutes and was unable to sit or travel for any length of time.  He was unable to kneel, squat, or stoop.  He also was unable to use stairs.  There were daily flare-ups of back pain.  On examination, there was decreased motor strength in the lower extremities.  Thoracolumbar range of motion testing showed forward flexion to 30 degrees, extension to 0 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 20 degrees.  There was pain onset at the end of each of these ranges of motion.  Straight leg raises were positive at 50 degrees bilaterally.  He had difficulty standing.  

During a March 2011 aid and attendance / housebound examination, the Veteran reported needing help in showering, dressing, preparing meals, cleaning, and laundry.  He was able to walk without assistance only within the home or out of the home for no more than a few feet.  

The Veteran was afforded a VA examination for his spine in March 2013.  The examiner noted a diagnosis of degenerative disc disease.  The Veteran reported daily pain and ambulation with a scooter, wheelchair, or cane.  There was continued radiculopathy down the right lower extremity.  He had stopped working as a painter ten years previously.  Thoracolumbar range of motion testing showed forward flexion to 30 degrees, with pain onset at 20 degrees; extension to 10 degrees, with pain onset at 10 degrees; bilateral lateral flexion to 10 degrees, with pain onset at 10 degrees; and bilateral lateral rotation to 10 degrees, with pain onset at 10 degrees.  The Veteran was unable to perform repetitive motions of the spine due to instability.  Nevertheless, the examiner indicated that there was additional functional limitation on repetitive testing, specifically less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was tenderness and guarding that did not result in abnormal gait or spinal contour.  Lower extremity muscle testing was either 2 or 3 out of 5.  Reflexes were hypoactive, but sensation was normal.  Straight leg raising was positive on the right and negative on the left.  The right radiculopathy was described as manifesting in moderate pain, paresthesias, and numbness.  There was no bowel or bladder dysfunction.  The Veteran did not have intervertebral disc syndrome.  

10 percent rating prior to July 18, 2006 under DCs 5003-5242

Under DC 5242, prior to July 18, 2006, the Veteran is not entitled to a rating greater than 10 percent.  The Veteran's limitation of motion does not warrant a rating greater than 10 percent because flexion was not limited to less than 60 degrees nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although the Veteran did have evidence of dextroscoliosis, there is no indication that the problem was due to muscle spasm or guarding.  

The Board has considered the arguments of the Veteran's representative that under the old code, the Veteran would warrant a 20 percent rating prior to July 18, 2006, for moderate limitation of motion under DC 5292.  The Board does not find this argument persuasive.  As noted above, the Veteran's range of forward flexion of the thoracolumbar spine was to 82 degrees, which was only slightly decreased from the normal range of motion of 90 degrees.  The Board does not consider such limitation to more closely approximate "moderate" limitation of motion.  As such, an increased rating under DC 5292 is not warranted.  Prior to July 18, 2006, there is no evidence that the Veteran had lumbosacral strain with muscle spasm on extreme forward bending or that such strain caused unilateral loss of lateral spine motion in a standing position.  Indeed, the Veteran had normal lateral spine flexion for the period prior to July 18, 2006.  

Also, a rating greater than 10 percent under the old or the old revised DC 5293 or DC 5243 is not warranted.  The Veteran reported intermittent low back pain that prior to July 18, 2006, increased in severity until it was daily in nature.  That said, the pain was never attributed to attacks of intervertebral disc syndrome.  Moreover, there is no evidence that the Veteran had incapacitating episodes requiring bed rest prescribed by a physician.  The Board concludes that the 10 percent rating under DC 5242 and separate 20 percent rating under DC 8520 better approximate the Veteran's disability during the appellate time period (described below).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As will be discussed below, the Board finds that a separate rating for right lower extremity radiculopathy is warranted.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied bowel and bladder impairment. 

The Board notes that the Veteran's functional loss was considered for the period prior to July 18, 2006, as the medical evidence shows that he has consistently complained of pain in the low back.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As mentioned above, the November 2001 VA examination report found that the Veteran had onset of pain at 60 degrees of forward flexion.  However, the Board notes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  In addition to the November 2001 VA examination finding of pain onset at 60 degrees, multiple treatment records prior to July 18, 2006, noted decreased range of motion due to pain without specific notation as to the point in the arc of motion where such pain began.  Although the Board recognizes that the November 2001 VA examiner was unable to conduct repetitions of range of motion testing, at that time the Veteran had normal musculature.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems with the back prior to July 18, 2006.  To the extent that the Veteran experienced lower extremity muscle atrophy, such is contemplated in and compensated by the separate 20 percent rating under DC 8520, discussed below.  As the Veteran's thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine could be and was used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the period prior to July 18, 2006.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 10 percent under DC 5242 (or the old, revised old, or other new DCs) for the period prior to July 18, 2006, for the Veteran's service-connected low back disability.  As will be discussed below, a separate rating of 20 percent is warranted under DC 8520 for radiculopathy involving the sciatic nerve.  The Board has considered whether further staged ratings were appropriate in the present case.  See Fenderson, 12 Vet. App. at 119.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected low back disability increased in severity during the appeal period prior to July 18, 2006, sufficient to warrant a higher rating.  Therefore, a further staged rating is unnecessary.

40 percent rating from July 18, 2006 under DCs 5003-5242

The only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine, that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period, or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 40 percent under any of the spine DCs.  (As will be discussed in greater detail below, however, the Board does find that the Veteran warrants a separate disability rating for right lower extremity radiculopathy under DC 8520.)

In short, the medical evidence simply does not indicate that for the period from July 18, 2006, that the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Indeed, although the Veteran has reported the need for numerous periods of bed rest due to low back problems, the objective medical evidence simply does not confirm he had ever been ordered by a physician to bed rest for an incapacitating episode related to his low back.  Thus, even assuming a diagnosis of intervertebral disc syndrome, the Veteran has not incurred incapacitating episodes or at least six weeks in the previous year sufficient to warrant a higher rating under DC 5243.  Nor is there evidence of severe, recurrent episodes indicative of intervertebral disc disease, as warranted by the older version of DC 5293.  Diagnostic testing has generally been negative in attempting to confirm symptomatology of intervertebral disc syndrome and, indeed, the March 2013 VA examiner specifically concluded that the Veteran did not have intervertebral disc syndrome.  The vast majority of the treatment records and VA examination reports have shown no evidence of paraspinal muscle spasms.  Ankle jerk has been hypoactive at certain periods, but generally not absent.  Thus, there simply is no diagnostic or other medical evidence of record consistent with pronounced intervertebral disc syndrome that has been associated with the Veteran's bulging discs.  To the extent that the January 2012 VA examination report indicated that the Veteran was debilitated on a daily basis due to his low back disability, the Board finds that such a conclusion in no way evidences bed rest prescribed by a physician as contemplated for an increased rating under the applicable DCs for intervertebral disc syndrome.  As noted above and discussed below, the Board does find evidence sufficient to grant a separate rating for right lower extremity radiculopathy, however, as discussed, there is insufficient evidence to afford the Veteran a 60 percent rating under the old version of DC 5293.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As will be discussed below, the Board finds that a separate rating for right lower extremity radiculopathy is warranted.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied bowel and bladder impairment. 

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The Board accepts that the Veteran has experienced functional impairment and pain.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion (or total lack thereof, as evidenced by ankylosis) nor the functional equivalent of symptomatology required to warrant the next higher evaluation for the period considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's low back disability for the period from June 18, 2006.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the Veteran's disability for the reasons discussed in detail above.

Separate 20 percent rating for right lower extremity radiculopathy under DC 8520

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2013).  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The Board concludes that the evidence of record is consistent with a 20 percent rating for right lower extremity radiculopathy beginning on September 23, 2002 (the date of regulatory changes concerning DC 5243), pursuant to DC 8520.

As discussed above, from very early in the appellate time period, there have been diagnoses of right lower extremity sciatica and reports of intermittent radiating pain.  From the first VA examination in November 2001 there was evidence of hypoactive right ankle reflexes.  From August 2002 there are reports of the loss of feeling in the right lower extremity.  From June 2005, there is evidence of decreased muscle strength.  The evidence clearly demonstrates some degree of worsening over time; however, given the nature of the disability and the Board's inability to pinpoint any precise date clearly showing a discernable increase in disability, the Board will afford the Veteran the benefit of the doubt and assign a 20 percent rating for the entire appellate time period under DC 8520.  Fenderson, 12 Vet. App. at 119.  

The Board concludes that for the entire appellate time period the Veteran's right lower extremity radiculopathy symptoms have been no greater than moderate, thus a rating greater than 20 percent under DC 8520 is not warranted.  In reaching that conclusion, the Board observes that the Veteran has separate 40 percent rating for right knee arthritis.  A significant proportion of the Veteran's right lower extremity pain, weakness, balance difficulties, and similar problems have been associated with the right knee disability.  The Board finds that the 40 percent rating for the right knee coupled with the separate 20 percent rating under DC 8520 are adequate to fully compensate the Veteran for his decreased right lower extremity functioning.  The Veteran retains the ability to use his legs for ambulation, although he is most significantly limited by back and knee pain for which he is compensated.  His decreased reflexes, sensation, and muscle strength also are contemplated by this separately assigned 20 percent rating.  In short, the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve for the entire appellate time period.

The Board also has considered whether a separate rating is warranted for the left lower extremity.  In that regard, the Board acknowledges that the Veteran has complained of intermittent bilateral lower extremity radiculopathy, particularly in the last several years.  Moreover, the Board recognizes that the April 2010 VA examination report did include findings of positive bilateral straight leg raises at 50 degrees and absent deep tendon reflexes in the bilateral lower extremities.  That said, there is minimal evidence of a specific diagnosis of left lower extremity radiculopathy, neuropathy, or other neurological diagnosis attributable to the service-connected low back disability.  The Board finds it particularly significant that the multiple medical professionals diagnosing right lower extremity radiculopathy, despite also considering the Veteran's representations of left lower extremity problems and the clinical evidence, have not diagnosed a left lower extremity neurological disability attributable to the service-connected back disability.  The Board considers these findings rendered by multiple medical professionals to be the most probative evidence of record.  As such, the Board concludes that the greater weight of the evidence is against assigning a separate disability rating for any neurological symptoms affecting the left lower extremity that the Veteran or others attributes to his service-connected back disability.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in higher ratings for the Veteran's disability at any time period for the reasons discussed in detail above, but the Veteran is entitled to an additional 20 percent rating for neurological manifestations, namely radiculopathy / sciatica, for the entire appellate time frame.

The Board has considered all potentially applicable diagnostic codes, and finds no alternative code that would warrant a higher rating.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran had low back pain, weakness, and stiffness.  The 10 percent rating under DCs 5003-5242 prior to July 18, 2006, is for these symptoms.  In addition, he had radiation of pain down the right lower extremity, with associated loss of feeling, decreased ankle reflexes, and muscle atrophy.  The separate 20 percent rating under DC 8520 is for these symptoms.  The Veteran's 40 percent rating under DCs 5003-5242 from July 18, 2006, is for the increased problems with his low back that resulted in even greater levels of pain that further affected his ability to walk and function.  Thus, the Veteran's schedular ratings under DCs 5003-5242 and 8520 are adequate to fully compensate him for his low back disability for the period on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to TDIU

The Veteran claims that his service-connected low back and bilateral knee disabilities render him unemployable.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In this case, the Veteran meets the schedular requirements, as he has two disabilities each rated as 40 percent disabling (degenerative disc disease of the lumbar spine and right knee arthritis) and a combined disability rating of 80 percent.

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  The Veteran has reported at various times that he worked as a truck driver, house painter, roofer, and a restaurant employee.  A January 2012 VA examination report and July 2012 addendum opinion indicated that the Veteran, "is debilitated on [a] daily basis from his back condition."  The back problems required the frequent use of a walker, wheelchair, and/or cane.  A March 2013 VA examination report concluded, "The veteran is not able to work as a painter lifting buckets of paint, climbing ladders, stand for prolonged periods of time painting[,] or perform light desk-type work.  His back condition does not allow him to lift heavy weights as he did in the past."

The evidence demonstrates that the Veteran has a ninth grade education, an inability to perform many of the physical activities required for his prior jobs, and some lay and medical evidence of difficulty with extended sitting.  Affording the Veteran the benefit of the doubt, the Board concludes that the evidence is in equipoise as to whether his service-connected disabilities render him totally disabled and incapable of gainful employment.  Therefore, TDIU is warranted in this case.


ORDER

Entitlement to an increased initial rating greater than 10 percent prior to July 18, 2006 and greater than 40 percent from July 18, 2006, for degenerative disc disease of the lumbar spine is denied.

Entitlement to a separate evaluation of 20 percent for right lower extremity radiculopathy under DC 8520 for moderate, incomplete paralysis of the sciatic nerve, is granted for the period beginning on September 23, 2002, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


